Citation Nr: 0017142	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  94-38 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a ruptured eardrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from April 1957 to October 
1957, and from September 1959 to August 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied claims for service connection 
for high blood pressure, hearing loss, and tinnitus.  The 
veteran subsequently moved to California.  A hearing was held 
before the undersigned Board Member, sitting in Oakland, 
California, in March 1996.  In an October 1996 decision, the 
Board denied service connection for bilateral hearing loss 
and remanded the issues of service connection for tinnitus 
and hypertension.  

In an August 1999 rating decision, the RO in Oakland, 
California, granted service connection for hearing loss and 
tinnitus and continued to deny service connection for 
hypertension.  Accordingly, the issue of service connection 
for hypertension remains on appeal before the Board.

In addition, the veteran submitted a timely notice of 
disagreement with a November 1993 rating decision which 
denied service connection for a ruptured eardrum.  That issue 
has been appealed and is addressed in the REMAND portion 
hereinafter.


FINDINGS OF FACT

1.  The service medical records are negative for high blood 
pressure readings or a diagnosis of hypertension.

2.  There is no medical evidence of record of high blood 
pressure or a diagnosis of hypertension within one year after 
discharge from service.

3.  Competent medical evidence of a nexus between any current 
high blood pressure or hypertension and the veteran's period 
of service has not been presented.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has indicated that he has had high blood pressure 
since 1959 and that it was caused by the stress he 
experienced during service.  The veteran contends that he 
currently has hypertension for which he takes medication.

I.  Factual Background

Prior to active duty, the veteran was in the Navy Reserve 
Officer Training Corps and an examination in September 1952 
revealed a prominence of the pulmonic segment of the cardiac 
contour.  A consultation report dated in November 1952 notes, 
among other things, that the veteran's blood pressure was 
normal, and the impression was no evidence of heart disease.  
The physician further noted that the exaggeration of the 
pulmonary artery segment was probably an anatomic variant.  
The veteran's service medical records contain numerous 
examination reports with reported blood pressure readings.  
Although the readings vary, the systolic levels noted in the 
service medical records were never above 136 (see undated 
consultation report) and the diastolic levels were never 
above 84 (see undated consultation report and examination 
report dated in April 1957).  The service medical records are 
negative for treatment for or a diagnosis of hypertension.

In the veteran's claim form, VA Form 21-526, received in May 
1992, he noted that he had high blood pressure in 1959.  In a 
statement dated in October 1992, he noted that his hearing 
loss and tinnitus had been "causal to my anxiety episodes 
(reflected in occasional high blood pressure)."

The RO requested VA treatment records for the period from 
January 1991 to March 1997.  The only records received show 
treatment in August 1992 for foot and toe problems.  These 
records are negative for treatment of or a diagnosis of 
hypertension.

The evidence contains private treatment records dated in 
January 1995 and a statement dated in February 1996 from a 
private physician, S. S.  However, those records show hearing 
loss and tinnitus and are negative for treatment of or a 
diagnosis of hypertension.

The veteran testified at a hearing in March 1996 before the 
undersigned Board Member, sitting in Oakland, California.  
The veteran indicated that his time in service was stressful 
as it was during the time of the Vietnam war.  He stated that 
he currently had hypertension and was taking medication for 
it.  According to the veteran, in 1957 he "flunked" the 
blood pressure test.  The veteran testified that he had 
started taking medication for hypertension four to five years 
earlier and had initially been treated for hypertension 
around 1991.

In a letter from the veteran dated later in March 1996, he 
noted that "the reason there is no direct record of 
hypertension in my medical records is because there was 
definite collusion between the medical officers and the 
pilots in recording blood pressures.  Anything that would 
jeopardize the hazardous duty pay we received for flying 
would have been disastrous to us economically."  The veteran 
again indicated that his duties in the service had been 
dangerous and very stressful.  According to the veteran, he 
was "taught by the Navy flight training medical corpsmen to 
obtain lower blood pressure readings by drinking a small 
bottle of vodka an hour or so before every medical exam that 
would involve a blood pressure measurement."


II.  Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain chronic disabilities, such as 
hypertension, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service-connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Following a thorough review of the evidence of record, the 
Board concludes that the claim for service connection for 
hypertension is not well grounded.  The veteran has testified 
that he is currently taking specific medications for 
hypertension.  However, there is no medical evidence showing 
a current diagnosis of hypertension.  Moreover, the service 
medical records are negative for evidence of incurrence of 
high blood pressure or a diagnosis of hypertension during 
service.  Further, there is no medical evidence of high blood 
pressure or a diagnosis of hypertension within one year 
following discharge from service.  Finally, the evidence of 
record contains no competent medical evidence of a nexus 
between any high blood pressure in service and any current 
hypertension.

Although the veteran asserts that his current hypertension is 
related to his service, a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  The record does not reflect that the veteran 
possesses any specialized medical training or skill.  
Consequently, 

the veteran's lay assertions that his hypertension was caused 
by his active service are neither competent nor probative of 
the issues in question.  While the veteran is competent to 
testify regarding the events that are alleged to have 
occurred during his active service, he is not competent to 
diagnose the etiology of his own disabilities.  See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).

Additionally, the veteran testified at the March 1996 hearing 
that he was first treated for hypertension around 1991, 
approximately twenty-seven years after his discharge from 
service.  Thus, the veteran has not established continuity of 
symptomatology or the incurrence of a chronic disability.

In the absence of competent medical evidence of a nexus 
between any current hypertension and service, the claim is 
not well grounded and must be denied.


ORDER

The claim of entitlement to service connection for 
hypertension is denied.


REMAND

Under applicable criteria, an appeal to the Board consists of 
a timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 
1991).  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely NOD to a 
rating decision denying the benefit sought, and a timely 
Substantive Appeal.  Id.; Roy v. Brown, 5 Vet. App. 554 
(1993).  A Substantive Appeal must be filed within 60 days 
from the date that the RO mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever is later.  38 C.F.R. 

§ 20.302(b) (1999).  An extension of the 60-day period for 
filing a Substantive Appeal may be granted for good cause.  
38 C.F.R. § 20.303 (1999).  A request for extension must be 
made prior to the expiration of the time limit for filing the 
Substantive Appeal.  Id.

As noted in the October 1996 Board decision, in rating 
decision of November 1993, the RO denied service connection 
for a ruptured eardrum.  The veteran submitted a letter later 
in November 1993 which expressed disagreement with that 
rating decision.  The RO, however, has not issued a SOC with 
regard to that issue to allow the veteran the opportunity to 
complete an appeal by submitting a Substantive Appeal.  
Although the RO noted parenthetically in the August 1999 
rating decision that service connection for ruptured eardrum 
had previously been denied, the evidence shows that the RO 
did not issue an SOC as to the appealed November 1993 rating 
decision which initially denied that claim.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue an 
SOC, the Board should remand the matter to the RO for 
issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

The RO should furnish the veteran an SOC 
on the issue of entitlement to service 
connection for a ruptured eardrum which 
was denied by the November 1993 rating 
decision.  The veteran should be advised 
of the necessity of filing a timely 
substantive appeal.

The purpose of this REMAND is to allow for further 
development of the record, and to comply with the Court's 
decision in Manlincon, supra.  No inference should be drawn 
from it regarding the final disposition of the veteran's 
claim.  The veteran 

has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

